Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 17/722,712 filed 4/18/2022 has been examined.
In this Office Action, claims 1-19 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over
Claims 1-21 of U.S. Patent #11,308,111; and  
Claims 1-18 U.S. Patent #9,703,846.  
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the limitations below in order to broaden the scope of the invention.








Current Application
U.S. Pat. #11,308,111 (App. #16834441)
1. A method for presenting content based on a generic content rating, the method
comprising:
receiving one or more search results corresponding to a search query;
determining location-specific content ratings associated with the one or more
received search results;

converting, using a hardware processor, the location-specific content ratings to
generic content ratings associated with the one or more search results by transmitting an
indicator of the location-specific content ratings to a server and receiving, from the server, the generic content ratings; and








causing modified search results to be presented, wherein at least one search result
is to be blocked based on the generic content ratings.




2. The method of claim 1, further comprising:
receiving a selection of content from the presented modified search results;
determining a location-specific content rating associated with the selected
content;
converting the location-specific content rating to a generic content rating
associated with the selected content;
determining that the selected content is not to be blocked based at least in part on
the generic content rating associated with the selected content and a user-selected generic content
rating restriction; and
in response to determining that the selected content is not to be blocked, causing
the selected content to be presented.
3. The method of claim 2, wherein converting the location-specific content ratings
associated with the one or more received search results to generic content ratings associated with
the one or more search results further comprises determining an age suitable for viewing the one
or more search results.
4. The method of claim 2, further comprising:
determining that the selected content is to be blocked based at least in part on the
generic content rating associated with the selected content and the user-selected generic content
rating restriction;
requesting authorization to present the selected content; and
in response to receiving authorization to present the selected content, causing the
selected content to be presented.
5. The method of claim 1, further comprising:
determining that a portion of the at least one search result is to be blocked based
on the generic content ratings; and
modifying the at least one search result by removing the portion of the at least one
search result.
6. The method of claim 1, further comprising receiving a user-selected generic
content rating restriction from a user interface.
7. The method of claim 1, wherein a user-selected generic content rating restriction
is stored in association with a user account, and wherein the selected content is presented in
association with the user account.
8. The method of claim 1, further comprising determining that the at least one search
result is to be blocked based on the generic content ratings associated with the one or more
search results and a user-selected generic content rating restriction.
9. The method of claim 8, wherein the modified search results are generated by
removing the at least one search result from the one or more search results in response to
determining that at least one search result is to be blocked.
{00357009-} 20
Attorney Docket No.: 0715150.309-US6
10. A system for presenting content based on a generic content rating, the system
compnsmg:
a hardware processor that is programmed to:
receive one or more search results corresponding to a search query;
determine location-specific content ratings associated with the one or
more received search results;
convert the location-specific content ratings to generic content ratings
associated with the one or more search results by transmitting an indicator of the locationspecific
content ratings to a server and receiving, from the server, the generic content ratings;
and
cause modified search results to be presented, wherein at least one search
result is to be blocked based on the generic content ratings.
to:
11. The system of claim 10, wherein the hardware processor is further programmed
receive a selection of content from the presented modified search results;
determine a location-specific content rating associated with the selected content;
convert the location-specific content rating to a generic content rating associated
with the selected content;
determine that the selected content is not to be blocked based at least in part on
the generic content rating associated with the selected content and a user-selected generic content
rating restriction; and
in response to determining that the selected content is not to be blocked, cause the
selected content to be presented.
12. The system of claim 11, wherein converting the location-specific content ratings
associated with the one or more received search results to generic content ratings associated with
the one or more search results further comprises determining an age suitable for viewing the one
or more search results.
13. The system of claim 11, wherein the hardware processor is further programmed
to:
determine that the selected content is to be blocked based at least in part on the
generic content rating associated with the selected content and the user-selected generic content
rating restriction;
request authorization to present the selected content; and
in response to receiving authorization to present the selected content, cause the
selected content to be presented.
14. The system of claim 10, wherein the hardware processor is further programmed
to:
determine that a portion of the at least one search result is to be blocked based on
the generic content ratings; and
modify the at least one search result by removing the portion of the at least one
search result.
15. The system of claim 10, wherein the hardware processor is further programmed to
receive a user-selected generic content rating restriction from a user interface.
16. The system of claim 10, wherein a user-selected generic content rating restriction
is stored in association with a user account, and wherein the selected content is presented in
association with the user account.
17. The system of claim 10, wherein the hardware processor is further programmed to
determine that the at least one search result is to be blocked based on the generic content ratings
associated with the one or more search results and a user-selected generic content rating
restriction.
18. The system of claim 17, wherein the modified search results are generated by
removing the at least one search result from the one or more search results in response to
determining that at least one search result is to be blocked.
19. A non-transitory computer-readable medium containing computer executable
instructions that, when executed by a processor, cause the processor to perform a method for
presenting content based on a generic content rating, the method comprising:
receiving one or more search results corresponding to a search query;
determining location-specific content ratings associated with the one or more
received search results;
converting the location-specific content ratings to generic content ratings
associated with the one or more search results by transmitting an indicator of the locationspecific
content ratings to a server and receiving, from the server, the generic content ratings;
and
causing modified search results to be presented, wherein at least one search result
is to be blocked based on the generic content ratings.
1. A method for presenting content based on a generic content rating, the method comprising:
receiving one or more search results corresponding to a search query;
determining location-specific content ratings associated with the one or more received search results;

converting, using a hardware processor, the location-specific content ratings to generic content ratings associated with the one or more search results by transmitting an indicator of the location-specific content ratings to a server and receiving, from the server, the generic content ratings;
determining that at least one search result is to be blocked based on the generic content ratings associated with the one or more search results and a user-selected generic content rating restriction;



in response to determining that at least one search result is to be blocked, removing the at least one search result from the one or more search results to create modified search results; and
causing the modified search results to be presented.

2. The method of claim 1, further comprising:
receiving a selection of content from the presented modified search results;
determining a location-specific content rating associated with the selected content;
converting the location-specific content rating to a generic content rating associated with the selected content;
determining that the selected content is not to be blocked based at least in part on the generic content rating associated with the selected content and the user-selected generic content rating restriction; and
in response to determining that the selected content is not to be blocked, causing the selected content to be presented.
3. The method of claim 2, wherein converting the location-specific content ratings associated with the one or more received search results to generic content ratings associated with the one or more search results further comprises determining an age suitable for viewing the one or more search results.
4. The method of claim 2, further comprising:
determining that the selected content is to be blocked based at least in part on the generic content rating associated with the selected content and the user-selected generic content rating restriction;
requesting authorization to present the selected content; and
in response to receiving authorization to present the selected content, causing the selected content to be presented.
5. The method of claim 1, further comprising:
determining that a portion of the at least one search result is to be blocked based on the generic content ratings; and
modifying the at least one search result by removing the portion of the at least one search result.
6. The method of claim 1, further comprising receiving the user-selected generic content rating restriction from a user interface.
7. The method of claim 1, wherein the user-selected generic content rating restriction is stored in association with a user account, and wherein the selected content is presented in association with the user account.
8. A system for presenting content based on a generic content rating, the system comprising:
a hardware processor that is programmed to:
receive one or more search results corresponding to a search query;
determine location-specific content ratings associated with the one or more received search results;
convert the location-specific content ratings to generic content ratings associated with the one or more search results by transmitting an indicator of the location-specific content ratings to a server and receiving, from the server, the generic content ratings;
determine that at least one search result is to be blocked based on the generic content ratings associated with the one or more search results and a user-selected generic content rating restriction;
in response to determining that at least one search result is to be blocked, remove the at least one search result from the one or more search results to create modified search results; and
cause the modified search results to be presented.
9. The system of claim 8, wherein the hardware processor is further programmed to:
receive a selection of content from the presented modified search results;
determine a location-specific content rating associated with the selected content;
convert the location-specific content rating to a generic content rating associated with the selected content;
determine that the selected content is not to be blocked based at least in part on the generic content rating associated with the selected content and the user-selected generic content rating restriction; and
in response to determining that the selected content is not to be blocked, cause the selected content to be presented.
10. The system of claim 9, wherein converting the location-specific content ratings associated with the one or more received search results to generic content ratings associated with the one or more search results further comprises determining an age suitable for viewing the one or more search results.
11. The system of claim 9, wherein the hardware processor is further programmed to:
determine that the selected content is to be blocked based at least in part on the generic content rating associated with the selected content and the user-selected generic content rating restriction;
request authorization to present the selected content; and
in response to receiving authorization to present the selected content, cause the selected content to be presented.
12. The system of claim 7, wherein the hardware processor is further programmed to:
determine that a portion of the at least one search result is to be blocked based on the generic content ratings; and
modify the at least one search result by removing the portion of the at least one search result.
13. The system of claim 7, wherein the hardware processor is further programmed to receive the user-selected generic content rating restriction from a user interface.
14. The system of claim 7, wherein the user-selected generic content rating restriction is stored in association with a user account, and wherein the selected content is presented in association with the user account.
15. A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for presenting content based on a generic content rating, the method comprising:
receiving one or more search results corresponding to a search query;
determining location-specific content ratings associated with the one or more received search results;
converting the location-specific content ratings to generic content ratings associated with the one or more search results by transmitting an indicator of the location-specific content ratings to a server and receiving, from the server, the generic content ratings;
determining that at least one search result is to be blocked based on the generic content ratings associated with the one or more search results and a user-selected generic content rating restriction;
in response to determining that at least one search result is to be blocked, removing the at least one search result from the one or more search results to create modified search results; and
causing the modified search results to be presented.
16. The non-transitory computer-readable medium of claim 15, wherein the method further comprises:
receiving a selection of content from the presented modified search results;
determining a location-specific content rating associated with the selected content;
converting the location-specific content rating to a generic content rating associated with the selected content;
determining that the selected content is not to be blocked based at least in part on the generic content rating associated with the selected content and the user-selected generic content rating restriction; and
in response to determining that the selected content is not to be blocked, causing the selected content to be presented.
17. The non-transitory computer-readable medium of claim 16, wherein converting the location-specific content ratings associated with the one or more received search results to generic content ratings associated with the one or more search results further comprises determining an age suitable for viewing the one or more search results.
18. The non-transitory computer-readable medium of claim 16, wherein the method further comprises:
determining that the selected content is to be blocked based at least in part on the generic content rating associated with the selected content and the user-selected generic content rating restriction;
requesting authorization to present the selected content; and
in response to receiving authorization to present the selected content, causing the selected content to be presented.
19. The non-transitory computer-readable medium of claim 15, wherein the method further comprises:
determining that a portion of the at least one search result is to be blocked based on the generic content ratings; and
modifying the at least one search result by removing the portion of the at least one search result.
20. The non-transitory computer-readable medium of claim 15, wherein the method further comprises receiving the user-selected generic content rating restriction from a user interface.
21. The non-transitory computer-readable medium of claim 15, wherein the user-selected generic content rating restriction is stored in association with a user account, and wherein the selected content is presented in association with the user account.





Current Application
U.S. Pat. #9,703,846 (App. #14/612,777)
1. A method for presenting content based on a generic content rating, the method
comprising:
receiving one or more search results corresponding to a search query;
determining location-specific content ratings associated with the one or more
received search results;

converting, using a hardware processor, the location-specific content ratings to
generic content ratings associated with the one or more search results by transmitting an
indicator of the location-specific content ratings to a server and receiving, from the server, the generic content ratings; and







causing modified search results to be presented, wherein at least one search result
is to be blocked based on the generic content ratings.



















2. The method of claim 1, further comprising:
receiving a selection of content from the presented modified search results;
determining a location-specific content rating associated with the selected
content;
converting the location-specific content rating to a generic content rating
associated with the selected content;
determining that the selected content is not to be blocked based at least in part on
the generic content rating associated with the selected content and a user-selected generic content
rating restriction; and
in response to determining that the selected content is not to be blocked, causing
the selected content to be presented.
3. The method of claim 2, wherein converting the location-specific content ratings
associated with the one or more received search results to generic content ratings associated with
the one or more search results further comprises determining an age suitable for viewing the one
or more search results.
4. The method of claim 2, further comprising:
determining that the selected content is to be blocked based at least in part on the
generic content rating associated with the selected content and the user-selected generic content
rating restriction;
requesting authorization to present the selected content; and
in response to receiving authorization to present the selected content, causing the
selected content to be presented.
5. The method of claim 1, further comprising:
determining that a portion of the at least one search result is to be blocked based
on the generic content ratings; and
modifying the at least one search result by removing the portion of the at least one
search result.
6. The method of claim 1, further comprising receiving a user-selected generic
content rating restriction from a user interface.
7. The method of claim 1, wherein a user-selected generic content rating restriction
is stored in association with a user account, and wherein the selected content is presented in
association with the user account.
8. The method of claim 1, further comprising determining that the at least one search
result is to be blocked based on the generic content ratings associated with the one or more
search results and a user-selected generic content rating restriction.
9. The method of claim 8, wherein the modified search results are generated by
removing the at least one search result from the one or more search results in response to
determining that at least one search result is to be blocked.
{00357009-} 20
Attorney Docket No.: 0715150.309-US6
10. A system for presenting content based on a generic content rating, the system
compnsmg:
a hardware processor that is programmed to:
receive one or more search results corresponding to a search query;
determine location-specific content ratings associated with the one or
more received search results;
convert the location-specific content ratings to generic content ratings
associated with the one or more search results by transmitting an indicator of the locationspecific
content ratings to a server and receiving, from the server, the generic content ratings;
and
cause modified search results to be presented, wherein at least one search
result is to be blocked based on the generic content ratings.
to:
11. The system of claim 10, wherein the hardware processor is further programmed
receive a selection of content from the presented modified search results;
determine a location-specific content rating associated with the selected content;
convert the location-specific content rating to a generic content rating associated
with the selected content;
determine that the selected content is not to be blocked based at least in part on
the generic content rating associated with the selected content and a user-selected generic content
rating restriction; and
in response to determining that the selected content is not to be blocked, cause the
selected content to be presented.
12. The system of claim 11, wherein converting the location-specific content ratings
associated with the one or more received search results to generic content ratings associated with
the one or more search results further comprises determining an age suitable for viewing the one
or more search results.
13. The system of claim 11, wherein the hardware processor is further programmed
to:
determine that the selected content is to be blocked based at least in part on the
generic content rating associated with the selected content and the user-selected generic content
rating restriction;
request authorization to present the selected content; and
in response to receiving authorization to present the selected content, cause the
selected content to be presented.
14. The system of claim 10, wherein the hardware processor is further programmed
to:
determine that a portion of the at least one search result is to be blocked based on
the generic content ratings; and
modify the at least one search result by removing the portion of the at least one
search result.
15. The system of claim 10, wherein the hardware processor is further programmed to
receive a user-selected generic content rating restriction from a user interface.
16. The system of claim 10, wherein a user-selected generic content rating restriction
is stored in association with a user account, and wherein the selected content is presented in
association with the user account.
17. The system of claim 10, wherein the hardware processor is further programmed to
determine that the at least one search result is to be blocked based on the generic content ratings
associated with the one or more search results and a user-selected generic content rating
restriction.
18. The system of claim 17, wherein the modified search results are generated by
removing the at least one search result from the one or more search results in response to
determining that at least one search result is to be blocked.
19. A non-transitory computer-readable medium containing computer executable
instructions that, when executed by a processor, cause the processor to perform a method for
presenting content based on a generic content rating, the method comprising:
receiving one or more search results corresponding to a search query;
determining location-specific content ratings associated with the one or more
received search results;
converting the location-specific content ratings to generic content ratings
associated with the one or more search results by transmitting an indicator of the locationspecific
content ratings to a server and receiving, from the server, the generic content ratings;
and
causing modified search results to be presented, wherein at least one search result
is to be blocked based on the generic content ratings.
1. A method for presenting content based on a generic content rating, the method comprising:
receiving one or more search results corresponding to a search query;
determining country-specific content ratings associated with the one or more received search results;

converting, using a hardware processor, the country-specific content ratings to generic content ratings associated with the one or more search results;




determining that at least one search result is to be blocked based on the generic content ratings associated with the one or more search results and a user-selected generic content rating restriction;

in response to determining that at least one search result is to be blocked, removing the at least one search result from the one or more search results to create modified search results;
causing the modified search results to be presented;
receiving a selection of content from the presented modified search results;
determining a country-specific content rating associated with the selected content;
converting the country-specific content rating to a generic content rating associated with the selected content;
determining that the selected content is not to be blocked based at least in part on the generic content rating associated with the selected content and the user-selected generic content rating restriction; and
in response to determining that the selected content is not to be blocked, causing the selected content to be presented.

2. The method of claim 1, wherein converting the country-specific content ratings associated with the one or more received search results to generic content ratings associated with the one or more search results further comprises determining an age suitable for viewing the one or more search results.
3. The method of claim 1, further comprising:
determining that a portion of the at least one search result is to be blocked based on the generic content ratings; and
modifying the at least one search result by removing the portion of the at least one search result.
4. The method of claim 1, further comprising receiving the user-selected generic content rating restriction from a user interface.
5. The method of claim 1, further comprising:
determining that the selected content is to be blocked based at least in part on the generic content rating associated with the selected content and the user-selected generic content rating restriction;
requesting authorization to present the selected content; and
in response to receiving authorization to present the selected content, causing the selected content to be presented.
6. The method of claim 1, wherein the user-selected generic content rating restriction is stored in association with a user account, and wherein the selected content is presented in association with the user account.
7. A system for presenting content based on a generic content rating, the system comprising:
a hardware processor that is programmed to:
receive one or more search results corresponding to a search query;
determine country-specific content ratings associated with the one or more received search results;
convert the country-specific content ratings to generic content ratings associated with the one or more search results;
determine that at least one search result is to be blocked based on the generic content ratings associated with the one or more search results and a user-selected generic content rating restriction;
in response to determining that at least one search result is to be blocked, remove the at least one search result from the one or more search results to create modified search results;
cause the modified search results to be presented;
receive a selection of content from the presented modified search results;
determine a country-specific content rating associated with the selected content;
convert the country-specific content rating to a generic content rating associated with the selected content;
determine that the selected content is not to be blocked based at least in part on the generic content rating associated with the selected content and the user-selected generic content rating restriction; and
in response to determining that the selected content is not to be blocked, cause the selected content to be presented.
8. The system of claim 7, wherein converting the country-specific content ratings associated with the one or more received search results to generic content ratings associated with the one or more search results further comprises determining an age suitable for viewing the one or more search results.
9. The system of claim 7, wherein the hardware processor is further programmed to:
determine that a portion of the at least one search result is to be blocked based on the generic content ratings; and
modify the at least one search result by removing the portion of the at least one search result.
10. The system of claim 7, wherein the hardware processor is further programmed to receive the user-selected generic content rating restriction from a user interface.
11. The system of claim 7, wherein the hardware processor is further programmed to:
determine that the selected content is to be blocked based at least in part on the generic content rating associated with the selected content and the user-selected generic content rating restriction;
request authorization to present the selected content; and
in response to receiving authorization to present the selected content, cause the selected content to be presented.
12. The system of claim 7, wherein the user-selected generic content rating restriction is stored in association with a user account, and wherein the selected content is presented in association with the user account.
13. A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for presenting content based on a generic content rating, the method comprising:
receiving one or more search results corresponding to a search query;
determining country-specific content ratings associated with the one or more received search results;
converting the country-specific content ratings to generic content ratings associated with the one or more search results;
determining that at least one search result is to be blocked based on the generic content ratings associated with the one or more search results and a user-selected generic content rating restriction;
in response to determining that at least one search result is to be blocked, removing the at least one search result from the one or more search results to create modified search results;
causing the modified search results to be presented;
receiving a selection of content from the presented modified search results;
determining a country-specific content rating associated with the selected content;
converting the country-specific content rating to a generic content rating associated with the selected content;
determining that the selected content is not to be blocked based at least in part on the generic content rating associated with the selected content and the user-selected generic content rating restriction; and
in response to determining that the selected content is not to be blocked, causing the selected content to be presented.
14. The non-transitory computer-readable medium of claim 13, wherein converting the country-specific content ratings associated with the one or more received search results to generic content ratings associated with the one or more search results further comprises determining an age suitable for viewing the one or more search results.
15. The non-transitory computer-readable medium of claim 13, wherein the method further comprises:
determining that a portion of the at least one search result is to be blocked based on the generic content ratings; and
modifying the at least one search result by removing the portion of the at least one search result.
16. The non-transitory computer-readable medium of claim 13, wherein the method further comprises receiving the user-selected generic content rating restriction from a user interface.
17. The non-transitory computer-readable medium of claim 13, wherein the method further comprises:
determining that the selected content is to be blocked based at least in part on the generic content rating associated with the selected content and the user-selected generic content rating restriction;
requesting authorization to present the selected content; and
in response to receiving authorization to present the selected content, causing the selected content to be presented.
18. The non-transitory computer-readable medium of claim 13, wherein the user-selected generic content rating restriction is stored in association with a user account, and wherein the selected content is presented in association with the user account.











Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
converting location-specific content ratings to generic content ratings.
The limitation of converting location-specific content ratings to generic content ratings, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processor/server, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor/server language, converting in the context of this claim encompasses the user manually determining/converting generic location specific content ratings to further generic content ratings. Similarly, the limitation(s) of receiving; determining; causing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the processor/server language receiving; determining; causing in the context of this claim encompasses the user manually generating a listing of generic results based on generic ratings. If a claim limitation, under its broadest
reasonable interpretation, covers performance of the limitation in the mind but for the recitation
of generic computer components, then it falls within the “Mental Processes” grouping of abstract
ideas (concepts performed in the human mind (including an observation, evaluation, judgment,
opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
converting location-specific content ratings to generic content ratings for results is a method of human activity in advertising/marketing activities.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using a processor/server to perform both the language receiving; determining; causing and converting steps. The processor/server in both steps is recited at a high level of generality (i.e., as a generic processor performing a generic computer function of converting generic rating information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor/server to perform both the receiving; determining; causing and converting steps amounts to no more
than mere instructions to apply the exception using a generic computer component. Mere
instructions to apply an exception using a generic computer component cannot provide an
inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-9 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-9 are also directed towards
nonstatutory subject matter.

As per independent claims 10 and 19, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
system/medium described in independent claims 10 and 19 do not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 11-18 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 11-18 are also
directed towards non-statutory subject matter.












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Matz et al., US Pub. No. Pub. No.: 2004/0255321, teaches method for blocking content from being presented at a client device based on a user profile and content tags. Content having descriptive tags is delivered to a client device from a server device. The descriptive tags classify the content. A user profile at the client device contains tag data for identifying categories of content that the user does not want presented on the client device. The client device recognizes and evaluates the tags of received content and blocks content based on the user profile. The blocked content will not be presented to the user. The user profile may be created automatically or manually by the user. The user profile is automatically created based on usage history
or demographic information. The client device has a tag dictionary that may be updated to correspond to tags utilized by content delivery systems;

Gibbs et al., US Pub. No. 2009/0133048 A1, teaches System and method for automatically rating the content of Video media based on video operations performed on a media
device and in reference to a plurality of rating rules are provided. Usage of the media device is continuously monitored and user actions with respect to operating the video media on the media device are automatically logged. Each rating rule includes a device usage pattern with respect to operating Videos on the media device and a rating action indicating adjustments to content ratings of the videos based upon characteristics described by the device usage pattern that are inferred from the recorded user inputted video control operations. When the device usage pattern of a rating rule is inferred from one or more user actions operating a piece of Video media directly on the media device, the content rating of the piece of video media is adjusted based on the rating rule;

Cormack et al. US Pub. No. 2007/0186234 A1 teaches a system and method for a ratings-based electronic guide. One method includes generating a ratings-based electronic guide based on content, related guide data and a content ratings list, where the content ratings list may include the ratings of the content for one or more of a specified location and a specified timeframe; and

Dasgupta et al., US Pub. No. 2014/0298386 A1, teaches Systems and methods for providing personalized content recommendation and content availability to a user are described. In one implementation, the described methods are implemented in the systems, where the method includes gathering content metadata based on user specific parameters, where the content metadata is content specific. The method also includes determining a primary content metadata from the gathered content metadata based and activity parameters. databased on content rating parameter. Content availability information for the content associated with a secondary con tent metadata is also ascertained. The method moreover also includes providing the secondary content metadata with the content availability information to the user.










CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152